Citation Nr: 1203897	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylosis and wedging of the thoracolumbar spine, prior to June 9, 2009.

2.  Entitlement to a rating in excess of 40 percent for spondylosis and wedging of the thoracolumbar spine, from June 9, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected spondylosis and wedging of the thoracolumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to November 1993, and from August 2003 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO, inter alia, granted service connection for spondylosis and wedging of the thoracolumbar spine and assigned an initial, 10 percent rating, effective June 25, 2005.  In December 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007.

In his substantive appeal, the Veteran requested a Board hearing at the RO.  An August 2008 letter informed the Veteran that his hearing was scheduled in September 2008.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  In September 2008, the Veteran requested rescheduling of the hearing.  His request was granted by an Acting Veterans Law Judge in March 2009.  In March 2009, the Veteran was informed that his hearing was scheduled in June 2009; however, in May 2009, the Veteran again requested rescheduling of the hearing.  His request was denied by a Veterans Law Judge in June 2009.  As such, the Veteran's Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

The Board notes that, while the Veteran previously was represented by the Virginia Department of Veterans Services, in September 2009, the Veteran granted a power-of-attorney in favor of Veterans of Foreign Wars of the United States with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board has recognized the change in representation.

In December 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

On remand, in a March 2011 rating decision, the AMC awarded a higher, 40 percent rating for spondylosis and wedging of the thoracolumbar spine, effective June 9, 2009.  After completing the requested development, the AMC continued to deny higher ratings prior to, and from, June 9, 2009 (as reflected in March 2011 and April 2011 supplemental SOC (SSOCs)).

Because the Veteran disagreed with the initial rating assigned following the award of service connection for spondylosis and wedging of the thoracolumbar spine, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, as higher ratings for the Veteran's lumbar spine disability are available both before and after June 9, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the first two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, for reasons expressed in more detail, below, the Board has also characterized the appeal as encompassing a claim for a TDIU, due to the service-connected disability for which higher ratings are sought, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

In April 2011, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  In an October 2011 brief, the Veteran's representative again indicated the Veteran's intention to waive initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).  

The Board's decision addressing the claims for higher ratings for the Veteran's lumbar spine disability is set forth below.  The claim for a TDIU, due to service-connected lumbar spine disability, to include on an extra-schedular basis, is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC, in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran has raised the issues of entitlement to service connection for epistaxis, and entitlement to higher ratings for hypertension and headaches.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prior to June 9, 2009, the Veteran's spondylosis and wedging of the thoracolumbar spine was manifested by some limitation of motion and pain; however, limitation of motion was not to an extent to warrant the next higher rating, even on repetitive motion; there was no evidence of any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and there was no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS).

3.  Since June 9, 2009, the Veteran's spondylosis and wedging of the thoracolumbar spine has been characterized by pain and limitation of motion; however, no ankylosis of any portion of the spine has been shown, and there has been no evidence bed rest prescribed by a physician for incapacitating episodes of IVDS.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for spondylosis and wedging of the thoracolumbar spine, prior to June 9, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).

2.  The criteria for a rating in excess of 40 percent for spondylosis and wedging of the thoracolumbar spine, from June 9, 2009, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the June 2007 SOC set forth the criteria for higher ratings for lumbar spine disability (the timing and form of which suffices, in part, for Dingess/Hartman). 

Also, a March 2008 letter provided notice to the Veteran explaining what information and evidence was needed to support a claim for higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the March 2008 letter, and opportunity for the Veteran to respond, the May 2011, June 2008, March 2011, and April 2011 SSOCs reflect adjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims for higher ratings herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  The Board also finds that no further RO action on either matter, prior to appellate consideration, is required.

The Board is satisfied that the RO has substantially complied with its December 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AMC secured additional VA and private treatment records, and afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this appeal, as indicated, the RO has already assigned staged ratings for the Veteran's disability-10 percent prior to June 9, 2009, and 40 percent from June 9, 2009.  As such, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

The ratings for the Veteran's service-connected spondylosis and wedging of the thoracolumbar spine have been assigned under Diagnostic Code 5242, for degenerative arthritis of the spine.  The Veteran has been diagnosed with degenerative disc disease (DDD) of the lumbar spine (as reflected in the March 2011 VA examination report).  Ratings for intervertebral disc syndrome (IVDS). are assigned under Diagnostic Code 5243.  

However, the actual criteria for rating spine disabilities are set forth in rating formulas.  Effective September 6, 2003, degenerative arthritis and IVDS is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), and IVDS be rated either under the General Formula or the formula based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating  is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

Under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period. For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Period prior to June 9, 2009

On VA examination in October 2005, the Veteran had thoracolumbar flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  On repetitive motion, the Veteran could complete flexion to 75 or 80 degrees, limited by pain.  He ambulated without difficulty and had a normal gait.  No unusual shoe wear pattern was identified on the shoes.  The Veteran denied suffering from incapacitating episodes.  No muscle spasms were found, and no neurological deficits were noted.

VA treatment records dated from August 2007 to May 2009 consistently reflect characterization of the Veteran's musculoskeletal system as "benign." These records include no other information pertinent to rating the disability under consideration.

On VA examination in November 2008, the Veteran had thorocolumbar flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was no objective evidence of pain on motion and there was no additional limitation of motion on repetition.  The Veteran reported no incapacitating episodes of spine disease.  He had no abnormal spinal curvatures, including gibbus, kyphosis, list, flattening, lordosis, scoliosis, or reverse lordosis.  His gait was normal.  He had no muscle spasm, atrophy, guarding, tenderness, or weakness.  The examiner further found there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The Veteran's motor examination was normal, and no sensory deficiencies were found on testing.  His reflexes were also normal.  The Veteran was diagnosed with spondylosis and wedging of the thoracolumbar spine.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period prior to June 9, 2009, the criteria for a rating in excess of 10 percent for spondylosis and wedging of the thorcolumbar spine were not met.

As the foregoing indicates, there was no evidence showing that the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees. Additionally, there was no objective evidence of muscle spasm, an abnormal gait, or an abnormal spinal contour.  As such, the Board finds that the criteria for an initial rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to June 9, 2009 are not met. This is so even when considering the extent of the Veteran's functional loss due to pain and other factors.

Specifically as regards the DeLuca factors, the Board notes while the Veteran reported pain on motion at the November 2008 and October 2005 VA examinations, there was no objective evidence of pain on repetitive motion and there was no additional limitation of motion after repetition.  Although flexion was limited to 75 or 80 degrees due to pain on VA examination in November 2008, this does not approximate the limitation of motion contemplated by the next higher rating of 20 percent.  As noted above, the General Rating Formula criteria are to be applied with and without symptoms such as pain.  No other functional limitations, such as weakness, fatigue, a lack of endurance, or incoordination, were found.  In short, the 10 percent rating adequately compensates the Veteran for his pain, and other DeLuca factors provide no basis for assignment of any higher rating. 

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating, pursuant to Note (1) of the General Rating Formula.  Here, however, in an April 2011 rating decision, the RO awarded service connection and assigned a 10 percent rating, each, for radiculopathy of the right and left extremities, effective June 25, 2005.  There is no indication that the Veteran is seeking a higher rating for either disability, nor does the evidence support a finding that, for the period prior to June 9, 2009, the Veteran had any separately ratable neurological manifestations of his lumbar spine other than those for which service connection has already been awarded.  Indeed, the objective medical evidence from this time period reflects no neurological abnormalities of any kind. 

Furthermore, there is no medical evidence indicating that the Veteran's service-connected lumbar spine disability would warrant more than a 10 percent rating if rated on the basis of incapacitating episodes.  None of the above-cited medical evidence indicates that any bed rest was prescribed by a physician for lumbar spine disability. As such, the Formula for Rating IVDS Based on Incapacitating Episodes provides no basis for a higher rating prior to June 25, 2009. 


B.  Period from June 9, 2009

Private medical records dated in November and December 2009, and January 2010, indicate that the Veteran displayed a minimal limitation of motion of the spine, with pain as the limiting factor.  Strength was normal but limited by pain.

An April 2010 private medical record notes that the Veteran had full range of lumbar spine motion in flexion and extension.  He walked with a normal gait pattern.  Sit-to-stand motion was normal.  He had no pain to palpation on either hip.

Private medical records dated in May and June 2010 reflect that the Veteran walked with a slight antalgic gait.  His sit-to-stand motion was normal, and he could heel-stand and toe-stand.  His range of motion was reduced to about 50 percent of normal flexion and extension, limited by pain.  Neurologically, straight leg raising was negative and he had no sensory deficits.

Private medical records dated in July, August and October  2010 note that the Veteran walked with a slight antalgic gait on the right side.  His sit-to-stand motion was normal.  He could heel-stand and toe-stand.  He had pain and muscle spasms across his lumbar spine, worse on the right side.  His range of motion was slow, but full.  He was neurologically intact in both lower extremities.

On VA examination in March 2011, thoracolumbar flexion was to 50 degrees, extension was to 15 degrees, left and right lateral flexion were to 20 degrees, and left and right lateral rotation were to 30 degrees.  There was objective evidence of pain on motion, but there was no additional limitation of motion on repetition, and no objective evidence of weakness.  The examiner found the Veteran does not suffer from thoracolumbar spine ankylosis.  There was no objective evidence of muscle spasm or atrophy, but there was evidence of guarding and an antalgic gait.  

The examiner diagnosed DDD of the lumbar spine with mild radiculopathy of the lower extremities.  The examiner noted that the Veteran reported suffering from incapacitating episodes, but did not indicate that any physician had prescribed bed rest lumbar spine disability,  had been prescribed, No other related neurological abnormalities, including urinary incontinence, urinary urgency, or fecal incontinence, were found.  Erectile dysfunction was noted, but the examiner specifically indicated that this problem was unrelated to the Veteran's lumbar spine disability.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period since June 9, 2009, the criteria for a rating in excess of 40 percent for spondylosis and wedging of the thoracolumbar spine are not met.

As noted above, under the General Rating Formula, the next, higher, 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned only on evidence unfavorable ankylosis of the entire spine.  Here, there is no medical evidence of any ankylosis of the thoracolumbar spine, the Veteran has not complained of an inability to move  his spine, and there is no other medical evidence suggesting that this is the case.  As such, the Board finds that the criteria for a rating in excess of 40 percent under the General Rating Formula are not met at any point since June 9, 2009.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In reaching this conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 40 percent rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, on VA examination in March 2011, while there was pain with motion, the joint function was not additionally limited by pain after repetitive use.  The joint function was not additionally noted to be limited by fatigue, weakness, a lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degrees for range of motion noted following repetitive testing.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in joint ankylosis, as required for assignment of the next higher rating under the General Rating Formula.  


Consistent with Note (1) under the General Rating Formula, the Board also considered the neurological manifestations of the Veteran's service-connected spondylosis and wedging of the thoracolumbar spine.  As above, however, the evidence does not support a finding that, since June 9, 2009, the Veteran has any separately ratable neurological manifestations of his lumbar spine disability other than those for which service connection has also been established.  As the evidence outlined above demonstrates, only radiculopathy of the right and left lower extremities have been identified as neurological manifestations of  low back disability.  No other neurological manifestation, to include, for example, urinary and fecal incontinence, has been noted, and the Veteran's erectile dysfunction has been medically attributed to disability unrelated to his service-connected lumbar spine disability.

Further, there is no medical evidence that, at any point since June 9, 2009, the Veteran's service-connected lumbar spine disability would warrant a rating in excess of 40 percent if rated on the basis of incapacitating episodes.  Although, as noted above, the Veteran has asserted experiencing such episodes, the medical evidence does not indicate any bed rest prescribed by a physician, and the Veteran has not actually asserted that such bed rest has been prescribed.  Accordingly, the Formula for Rating IVDS Based on Incapacitating Episodes provides no basis for assignment of a higher rating.

C.  Both Periods

In assessing the severity of the Veteran's service-connected lumbar spine disability during each relevant period, the Board has considered the Veteran's assertions regarding his low back disability symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those herein assigned.  Cf. Black v. Brown, 10 Vet. App. 279, 284 (1997).

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's lumbar spine disability, pursuant to Fenderson, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for spondylosis and wedging of the thoracolumbar spine, prior to June 9, 2009, is denied.

A rating in excess of 40 percent for spondylosis and wedging of the thoracolumbar spine, from June 9, 2009, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the matter of a TDIU due to service-connected service-connected spondylosis and wedging of the thoracolumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is warranted.

The Board notes that, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, the Veteran's highest rated disability is the 40 percent rating for lumbar spine disability awarded from June 9, 2009, and his combined evaluation for all  service-connected disabilities is 60 percent.  Consequently, the percentage requirements of 4.16(a) are not met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.

Here, in a June 2011 letter, the Veteran indicated he is unable to work due to his service-connected back disability.  This contention is reiterated by his representative in an October 2011 statement.  In private medical records of December 2010 and February 2011 pertaining to the Veteran's lumbar spine disability, it was noted that the Veteran is unable to work.  

Given the Veteran's request for a total rating during the pendency of the claims for higher rating, and the evidence indicating that the Veteran may be unemployable due to lumbar spine disability, on these facts, the claim for a TDIU is essentially a component of the claims for higher rating on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to service connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU due to due to service-connected lumbar spine disability. to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

To ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran opportunity to provide information and/or evidence pertinent to the claim for a TDIU due to service connected lumbar spine disability.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also explain how to establish entitlement to a TDIU due to service connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The action identified herein is consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected spondylosis and wedging of the thoracolumbar spine.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal.

The RO's letter should specifically explain how to establish entitlement to a TDIU due to service connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO's letter should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining additional evidence identified by following current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to spondylosis and wedging of the thoracolumbar spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered-in particular, 38 C.F.R. § 4.16(b)-along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


